DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  line 2 includes the word “latched” instead of “latches”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. Application Publication No. 2021/0061525) in view of Kusuma et al. (U.S. Application Publication No. 2005/0127073).
Chapman discloses a  food container, comprising: a container (2); and a lid assembly (32); the container including an upper portion (at 8), a lower portion, and a seating wall (at 22); the seating wall coupled to a first end of the upper portion and the lower portion coupled to a second end of the upper portion opposite the first end (Fig. 1); and the lid assembly including a rigid collar (45) and a rigid lid (34), the rigid collar removably coupled to the seating wall of the collapsible container and the rigid lid removably coupling to the rigid collar (Fig. 8), wherein the collapsible container is tapered shaped (Fig. 7), an upper retaining ridge, a lower retaining ridge coupled to the seating wall, and a seating wall channel (at 36), an embossed channel embedded within the upper retaining ridge; and a raised profile extending from the rigid lid, the raised profile creating a leak-proof seal of the inner space when inserted into the embossed channel (Fig. 8, par. 24), wherein the rigid collar includes an upper ridge running along an upper perimeter of the rigid collar and aligning with the upper retaining ridge; the rigid collar includes a lower channel running along a lower perimeter of the rigid collar and aligning with the lower retaining ridge; and the rigid collar includes an upper wall running along the upper perimeter of the rigid collar and aligned with the seating wall channel(Fig. 8, the components are all aligned together).
Chapman fails to teach wherein the container is collapsible, the upper portion being collapsible as to transition the collapsible container between an expanded state in which the collapsible container defines an inner space and a collapsed state in which 
Kusuma teaches that it is known in the wart to manufacture a collapsible container with an upper portion (16), a lower portion (12), and a seating wall (14), the upper portion being collapsible as to transition the collapsible container between an expanded state in which the collapsible container defines an inner space (Fig. 3) and a collapsed state in which the lower portion, the upper portion, and the seating wall are adjacent to one another (Fig. 4), wherein the upper portion of the collapsible container is comprised of an upper articulating wall and a lower articulating wall that are coupled to one another by a plurality of minor stages (34), wherein the lower portion includes a flat bottom portion with a foot ring (26), and a reinforcing element (21) embedded within the lower portion of the collapsible container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Chapman with the collapsible wall structures taught by Kusuma, so that the container could be placed in a collapsed state and since such a modification would be a substitution of known elements to obtain a predictable result. The claimed method is present tin the modified structure of Chapman.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Kusuma in view of Lonner et al. (U.S. Application Publication No. 2015/0136786).
The modified container of Chapman teaches a pair of latches (Chapman, 50, 52) coupled to the rigid lid and capable of removably coupling to the rigid collar (Chapman, par. 25), compression valves (Chapman, on 45 at 44) embedded within the rigid lid and positioned under each of the pair of latches; a hole (Chapman, 44) through each of the compression valves; and a circular protrusion (Chapman, 78) extending from an underside of each of the pair of latches and positioned to align with the hole of each of the compression valves; the compression valves creating an airtight seal within the inner space while the pair of latches are removably coupled to the rigid collar (Chapman, par. 24), wherein the pair of latches and the compression valves are removable from the rigid lid, and wherein the rigid lid has a center portion positioned outside of the pair of latches (Chapman, Figs. 2-4).
Chapman fails to teach wherein the patches are rotatably coupled to the lid.
Lonner teaches that it is known in the art to rotatably couple latches to a lid (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the latches to be rotatable, as taught by Lonner, since such a modification would be the use of a known connection structure to connect latches to a lid.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733